UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SING CHUEN LAW,

                         Plaintiff,
                                                  17 Civ. 10248 (KPF)
                  -v.-
                                                        ORDER
AAE CORP., et al.,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 11, 2019, the Court received a report from the Court-

annexed Mediation Program, informing the Court that the mediator had been

unsuccessful in resolving the case. Therefore, the Court ORDERS the parties

to appear for a conference to provide a status update on January 6, 2020, at

4:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, New York.

      SO ORDERED.

Dated: December 16, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
